Citation Nr: 1622971	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-33 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an increased rating, in excess of 10 percent for left lower extremity radiculopathy prior to July 19, 2012, and in excess of 20 percent thereafter. 

3.  Entitlement to an increased rating, in excess of 10 percent for right lower extremity radiculopathy. 

4.  Whether new and material evidence has been submitted to reopen service connection for a cervical spine disability, and if so, whether service connection is warranted.  

5.  Whether new and material evidence has been submitted to reopen service connection for sleep apnea, and if so, whether service connection is warranted.

6.  Whether new and material evidence has been submitted to reopen service connection for bilateral upper extremity peripheral neuropathy, and if so, whether service connection is warranted.

7.  Whether new and material evidence has been submitted to reopen service connection for an acquired psychiatric disorder, to include depression, and if so, whether service connection is warranted.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

9.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel






INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from July 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The Veteran testified at a February 2016 Board videoconference hearing; the hearing transcript is of record.  

The Board finds that the claim for a TDIU has been raised in the context of the claim for an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  Accordingly, the issue of entitlement to a TDIU has been added to the issues on appeal.

In a July 2013 rating decision, the RO granted an increased 20 percent left lower extremity radiculopathy from July 19, 2012, and continued a 10 percent rating for right lower extremity radiculopathy.  While the Veteran did not appeal the assigned ratings, because he has diagnoses of both lumbar radiculopathy secondary and intervertebral disc syndrome, the Board finds that consideration of neurological impairment in the lower extremities is necessary in evaluating his service-connected lumbar spine disability.  Those issues have, therefore, been added to the appeal.  

The Board finds that a claim for special monthly compensation based on the need for aid and attendance or housebound status has been reasonably raised by February 2016 Board hearing testimony in conjunction with the appeal for an increased rating.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  Accordingly, that issue has been added to the appeal.  The Board finds, however, that additional development is warranted prior to adjudication of that claim. 

The issue of entitlement to special monthly compensation based on the need for aid and attendance or housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the entire rating period, lumbar spine approximates a rating based on unfavorable ankylosis of the entire thoracolumbar spine.

2.  For the entire rating period prior to July 19, 2012, left lower extremity neurological symptoms were mild in degree.  

3.  For the entire rating period from July 19, 2012, left lower extremity neurological symptoms were moderate in degree. 

4.  For the entire rating period, right lower extremity neurological symptoms were mild in degree.

5.  For the entire rating period, an evaluation of the Veteran's lumbar spine disability under the general rating formula for disease and injuries of the spine would result in a higher evaluation than a rating based on incapacitating episodes under the formula for rating intervertebral disc syndrome when all orthopedic and neurological manifestations of the lumbar spine disability are combined under 
38 C.F.R. § 4.25.

6.  In an unappealed January 2011 rating decision, the RO denied service connection for cervical sprain. 

7.  Evidence received since the January 2011 rating decision is new and material, sufficient to reopen service connection for a cervical spine disability, to include as due to a service-connected lumbar spine disability. 

8.  The Veteran's service-connected lumbar spine disability caused cervical spondylosis and stenosis or it is otherwise directly related to service.  

8.  On February 29, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal to reopen service connection for sleep apnea, bilateral peripheral neuropathy of the upper extremities, and depression, is requested.

9.  For the entire appeal period, the Veteran was able to secure and follow a substantially gainful occupation due service-connected disabilities 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire appeal period, the criteria for an increased 50 percent rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Codes 5242, 5243 (2015). 

2.  Prior to July 19, 2012, the criteria for an increased rating, in excess of 10 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015). 

3.  From July 19, 2012, the criteria for an increased rating, in excess of 20 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015). 

3.  For the entire appeal period, the criteria for an increased rating, in excess of 10 percent rating for right lower extremity radiculopathy are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015). 

4.  The January 2011 rating decision which denied service connection for cervical sprain is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2015).
 
5.  The evidence received subsequent to the January 2011 rating decision is new and material to reopen service connection for cervical spine disability, to include as secondary to a service-connected lumbar spine disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2015).

6.  The criteria for service connection for cervical spondylosis and stenosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for withdrawal of an appeal to reopen service connection for sleep apnea, bilateral peripheral neuropathy of the upper extremities, and an acquired psychiatric disorder, to include depression, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).

8.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009).  The Board finds that March 2011 and February 2014 VCAA notice letter provided adequate preadjudicatory adequate notice to the Veteran.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records, private treatment records and opinions, VA examinations, and the Veteran's statements and testimony.  The Veteran was afforded VA examinations to evaluate his lumbar spine disability in March 2011 and July 2013.  The Board finds that the examinations obtained, when considered in conjunction with other evidence of record, are adequate because they were performed by medical professionals, were based on a review of the record and a thorough examination of the Veteran, and adequately address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 
38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Because the Board is granted service connection for a cervical spine disability and is granting a TDIU, no further discussion with regard to the duties to notify and assist are necessary to address those issues.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds that a staged rating is appropriate for the evaluation of the Veteran's left lower extremity radiculopathy in this case, but finds that the severity of his lumbar spine disability has not changed in severity over the course of the appeal to warrant a staged rating.   

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The Veteran has diagnosed degenerative joint disease in the lumbar spine.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

The schedular criteria for the rating of spine disabilities evaluates intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.   See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a.   

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations. 
See 38 C.F.R. § 4.71a Note (1).  Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2015).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2015).

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Rating Analysis 

The Veteran contends that an increased rating is warranted for his lumbar spine disability.  During a February 2016 videoconference hearing, he reported that he was treated at VA for pain management, but did not receive physical therapy as it was determined that physical therapy would not help with his condition.  He reported that he could not bend to put on shoes, struggled to use the restroom, and could not stand or walk for long.

After a review of all the evidence, the Board finds, resolving reasonable doubt in favor to the Veteran, that for the entire rating period, his service-connected lumbar spine disability approximates the criteria for an increased 50 rating based on unfavorable ankylosis of the entire thoracolumbar spine.

VA examinations additionally identify a diagnosis of intervertebral disc syndrome.  Intervertebral disc syndrome is to be evaluated either under the general rating formula for disease and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  As the Board will discuss in more detail below, after considering the Veteran's lumbar spine disability under both the criteria for rating intervertebral disc syndrome based on incapacitating episodes and the general rating formula, the Board finds that for the entire rating period both, an evaluation under the general rating formula for disease and injuries of the spine would result in a higher evaluation than a rating based on incapacitating episodes when all orthopedic and neurological manifestations of the Veteran's lumbar spine disability are combined under 38 C.F.R. § 4.25.  Accordingly, the Board finds that separate ratings under the general rating formula and Diagnostic Code 8520 for sciatic radiculopathy are appropriate and would be more beneficial to the Veteran in this case.  

While a March 2011 VA examiner indicated that the Veteran did not have ankylosis of the spine with 24 degrees forward flexion in the thoracolumbar spine and 12 degrees extension, the examiner additionally stated that due to painful motion, the Veteran was unable to complete repetitions of range of motion.  The VA examiner explained that severe pain with any movement caused gait instability and the Veteran had to be assisted to a chair.  The VA examiner also noted that the Veteran walked with a stooped posture, fixed in a flexed position, and his head was in a forward flexed position.

The Veteran exhibited a greater degree of range of motion in the thoracolumbar spine during a July 2013 VA examination and had 30 degrees forward flexion with pain at 30 degrees, and 10 degrees extension with pain at 10 degrees with no additional loss of motion on repetitive use testing.

The Veteran submitted a February 2016 private evaluation completed by Dr. A.C., a Board Certified Orthopedic Spine Surgeon.  The Veteran reported that he was unable to stand up straight and walked stooped forward due to back pain.  On physical examination, the Veteran had difficulty arising out of the chair and difficulty standing erect.  The Veteran's gait was unstable and he ambulated in a forward stooped position.  He stood in a forward flexed position of 20 degrees, lumbar range of motion was stated to be essentially ankylosed, and the Veteran was only able to flex 10 degrees from that position.  Dr. A.C. stated that flexion occurred through the Veteran's hips and his lumbar spine remained stiff.  He was unable to extend from his flexed position.  Dr. A.C. opined that physical examination and radiologic evaluation that day showed that the Veteran did have unfavorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is assigned under Diagnostic Code 5243 for unfavorable ankylosis of the entire thoracolumbar spine.  For the entire rating period, the Board finds that with consideration of functional limitations, the Veteran's lumbar spine disability approximates a rating based on unfavorable ankylosis of the entire thoracolumbar spine.  The Board finds that Dr. A.C.'s finding of unfavorable ankylosis is probative, as it was based on examination of the Veteran showing that his spine was essentially fixed in forward flexion, with little range of motion in forward flexion with limitations due to pain and instability.  The findings from the February 2016 private evaluation tend to be consistent with findings from the March 2011 VA examination, which also show that the Veteran walked with a stooped posture, fixed in a flexed position.  Moreover, because the Veteran was unable to perform repeat range of motion testing during the March 2011 VA examination due to severe pain with any movement, the Board finds that, with consideration of the Veteran's functional limitations due to pain, instability, fatigability, and weakness, the weight of the evidence shows that the Veteran's disability approximates a higher 50 percent rating based on unfavorable ankylosis of the entire thoracolumbar spine.   See DeLuca v. Brown, 8 Vet. App. 202 (1995).  While a greater degree of range of motion was demonstrated during the July 2013 VA examination, these findings are outweighed by the findings from the March 2011 VA examination and February 2016 private evaluation which show a greater degree of disability.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the Board finds that the Veteran's is entitled to an increased 50 percent rating for service-connected lumbar spine degenerative joint disease.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.9 (2015).   

The Board finds that the next higher 100 percent rating is not warranted for the Veteran's service-connected lumbar spine disability, as the cervical spine is not currently being rated, and the Veteran's entire spine (thoracolumbar and cervical spine) was not shown to be fixed in flexion of extension at any time during the rating period.  While the February 2016 evaluation by Dr. A.C. indicates that the Veteran currently has unfavorable ankylosis of the entire "thoracolumbar spine," he identified 40 degrees flexion, 15 extension, and 60 degrees right and left rotation in the cervical spine on examination.  VA examinations do not otherwise show unfavorable ankylosis of the entire spine to warrant a 100 percent rating under the general rating formula for disease and injuries of the spine, even with consideration of the Veteran's functional limitations due to pain and other factors.  

Lumbar Radiculopathy

The Board has considered whether an increased rating is warranted based on neurologic manifestations the Veteran's lumbar spine disability.  The General Rating Formula of Diseases and Injuries of the Spine allows for separate evaluation of any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a, Note (1).  Diagnostic Code 8520 provides disability ratings of 10, 20, and 40 percent, respectively, for mild, moderate, and moderately severe neuritis of the sciatic nerve.  38 C.F.R. § 4.124a.  

Prior to July 19, 2012, the Veteran was in receipt of a 10 percent rating for left lower extremity radiculopathy, and he was assigned a 20 percent evaluation thereafter.  For the entire rating period, the Veteran was in receipt of a 10 percent evaluation for right lower extremity radiculopathy.

Prior to July 19, 2012, the Veteran was shown to have bilateral lower extremity neurological symptoms which include pain, numbness and paresthesias, decreased sensation, and decreased muscle strength in the bilateral lower extremities, and as evidenced by a March 2011 VA examination.  The RO granted the increased 20 percent rating for left lower extremity radiculopathy effective July 19, 2012, based on a July 2019 claim for other disabilities submitted by the Veteran.  While the Board finds that it is not factually ascertainable that an increase in the Veteran's left lower extremity radiculopathy occurred prior to the date of a July 2013 VA examination, the Board will not disturb the effective date assigned to the Veteran by the RO, which is more favorable to Veteran.  

The Board finds that for the entire rating period prior to July 19, 2012, the Veteran exhibited symptoms of left and right lower extremity sciatica that was mild in degree.  The Board finds that prior to July 19, 2012, left lower extremity neurological symptoms did not more nearly approximate a rating based on moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  In that regard, on the March 2011 VA examination, reflexes in the lower extremities were normal.  A sensory examination showed normal vibration, position sense, and pain or pinprick sensation.  The Veteran had decreased light touch sensation in the bilateral planter aspect of the feet and reported pain or dysthesias in the legs and feet.  A detailed motor examination shows that the Veteran had active movement against some resistance (4/5) on strength testing in the lower extremities bilaterally.  Muscle tone was normal, bilaterally, with no atrophy.  The Veteran was diagnosed with mild bilateral lower extremity radiculopathy.  

While the Veteran had diminished light tough sensation, pain, and dysthesias, and some decrease in muscle strength in the bilateral lower extremities, VA regulations provide that when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Because the Veteran's lower extremity neurological symptoms were predominantly sensory in nature, with the exception of the decrease in muscle strength, and because the Veteran was assessed with "mild bilateral lower extremity radiculopathy," the Board finds that for the entire rating period prior to July 19, 2012, the weight of the evidence shows that left and right lower extremity radiculopathy was at most mild in degree and did not approximate moderate neuritis, neuralgia, or paralysis in the sciatic nerve to warrant an increased rating.  

The Board finds that from July 19, 2012, left lower extremity neurological symptoms did not more nearly approximate a rating based on moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve, and right lower extremity neurological symptoms did not more nearly approximate a rating based on moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve to warrant an increased rating.  In that regard, muscle strength testing conducted during a July 2013 VA examination shows that the Veteran had normal muscle strength in the right lower extremity (5/5) and normal muscle strength in hip flexion, knee extension and ankle planter flexion in the left lower extremity (5/5) and active movement against some resistance (4/5) with left ankle dorsiflexion and left great toe extension.  There was no muscle atrophy and reflex examinations were normal bilaterally.  A sensory examination shows that the Veteran had decreased light touch sensation in the left foot and toes, but not on the right.  The Veteran also reported severe intermittent pain and numbness bilaterally, and moderate paresthesias and dysthesias bilaterally.  The VA examiner assessed the Veteran with moderate left lower extremity radiculopathy, while he indicated that the right side was not significantly affected.  

A neurological examination conducted at the time of a February 2016 private evaluation by Dr. A.C. shows that the Veteran had active movement against some resistance (4/5) in the bilateral lower extremities, decreased sensation in the bilateral lower extremities, and normal reflexes.  

The Board finds that the severity of right lower extremity radiculopathy has not changed over the course of the appeal, and the Veteran continues to have sensory symptoms, to include diminished light tough sensation, pain, paresthesias and dysthesias, with slight decrease in muscle strength in the bilateral lower extremities.  Because right lower extremity neurological symptoms continue to be predominantly sensory in nature, with the exception of the decrease in muscle strength, the Board finds that for the entire rating period, left lower extremity radiculopathy was not shown to be more than mild in degree.  For these reasons, the Board finds that for the entire rating period, an increased rating in excess of 10 percent is not warranted for right lower extremity radiculopathy.

The Board finds that from to July 19, 2012, a rating in excess of 20 percent is not warranted for left lower extremity radiculopathy under Diagnostic Code 8520.  The Veteran continues to have sensory symptoms, to include diminished light touch sensation, more severe in the left than in the right, pain, paresthesias and dysthesias, with some decrease in muscle strength in the bilateral lower extremities, and he was assessed with moderate left lower extremity radiculopathy by the July 2013 VA examiner.  The Board finds that the Veteran's symptoms, aside from decrease in muscle strength, with active movement against some resistance but no muscle atrophy, are predominantly sensory, and more nearly approximate a rating based on moderate neuritis, neuralgia, or paralysis in the sciatic nerve, and are not shown to approximate a rating based on moderately severe neuritis, neuralgia, or paralysis in the sciatic nerve.  For these reasons, from July 19, 2012, an increased rating in excess of 20 percent is not warranted for left lower extremity radiculopathy

Incapacitating Episodes Due to Intervertebral Disc Syndrome

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5243 which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a.  

During a March 2011 VA examination, the VA examiner indicated that the Veteran had no incapacitating episodes of spine disease.  The July 2013 VA examiner also indicated that the Veteran had diagnosed intervertebral disc syndrome with no incapacitating episodes. 

During a February 2016 videoconference hearing, the Veteran indicated that he had the equivalent of an incapacitating episode due to back pain two to three times a month.  He reported that he took medication for such episodes, and they usually took a day or two to resolve.  In the February 2016 private evaluation, Dr. A.C. stated, per the Veteran's history, that he does now have incapacitating episodes of intervertebral disc syndrome of at least 6 weeks during the last 12 months.  

The Board finds that from February 2016, a maximum 60 percent rating is assignable with evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months under Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a.  Prior to that time, the Board finds that it is not discernable based on the evidence of record, that the Veteran had incapacitating episodes requiring bed rest prescribed by a physician to warrant a rating based on such.  However, even if the Board were to find that the maximum 60 percent rating based on intervertebral disc syndrome was warranted for the entire appeal period under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the Board finds that the Veteran's combined rating, when considering the 50 percent rating assigned for his lumbar spine disability and separate 10 percent evaluations assigned prior to July 19, 2012 based on radiculopathy, would be higher than the single 60 percent rating assignable based on incapacitating episodes.  The combination of separate 50 percent, 10 percent, and 10 percent evaluations under 38 C.F.R. § 4.25, with consideration of the bilateral factor, would result in a 61 percent rating for the Veteran's lumbar spine disability and associated bilateral radiculopathy.  The combination of separate 50 percent, 20 percent, and 10 percent evaluations under 38 C.F.R. § 4.25, with consideration of the bilateral factor would result in a 66 percent rating from July 19, 2012.  For these reasons, the Board finds that for the entire rating period, the assignment of separate ratings based on orthopedic and neurological manifestations of the Veteran's lumbar spine disability is appropriate as it is more beneficial to the Veteran.

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period, the symptomatology and impairment caused the Veteran's lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for the lumbar spine based on limitation of motion and function, to include as due to flare-ups of pain, weakness, fatigability, and based on incapacitating episodes due to intervertebral disc syndrome.  The rating criteria also allows for separate ratings for neurological manifestations, such as radiculopathy.  The Veteran's lumbar spine disability is characterized by limitation of motion in the thoracolumbar spine, with pain, flare-ups of pain, painful motion, and incoordination, approximating unfavorable ankylosis of the thoracolumbar spine, as well as mild to moderate radiculopathy in the sciatic nerve, and reported incapacitating episodes.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected lumbar spine disability, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, and this includes the effect of his disability on occupational or daily functioning.  While the Veteran is shown to be unemployable due to his back disability, the Board finds that this is adequately considered by his TDIU rating, which is being granted pursuant to this Board's decision.  Moreover, the appeal for special monthly compensation based on the Veteran's need for aid and attendance or housebound status has been considered and referred to the AOJ or further development.  While the Veteran is in receipt of a high rating under the applicable diagnostic criteria for his lumbar spine disability, higher ratings are available based on a greater degree of impairment based on unfavorable ankylosis of the entire spine, which is not shown in this case.  In the absence of exceptional factors associated with the lumbar spine disability and radiculopathy, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Moreover, based on the evidence of record, the Board is granting a total disability rating based on the combination of his service-connected disabilities for the entire rating period.  

Reopening Service Connection

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for a cervical spine disability in an unappealed January 2011 rating decision, finding that the Veteran did not have a currently diagnosed cervical spine disability.    

The Veteran did not appeal the January 2011 denial of service connection for cervical sprain and no additional medical evidence addressing that issue was received within on year of the January 2011 denial; thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  For these reasons, the Board finds that new and material evidence in this case must tend to establish a currently diagnosed cervical spine disability related to service or a service-connected disability.

New evidence received subsequent to the January 2011 rating decision, pertinent to the appeal to reopen service connection for a cervical spine disability, claimed as secondary to a service-connected lumbar spine disability, includes VA and private treatment records and opinions, SSA records, and February 2016 videoconference hearing testimony.  Private treatment records identify current diagnoses of cervical spondylosis and stenosis with anterior cervical fusion in May 2015.  A June 2013 opinion from a VA Nurse Practitioner, specializing in Neurology, an August 2015 opinion from Dr. H.E., the Veteran's private treating physician, and a February 2016 opinion from Dr. A.C., an Orthopedic Spine Surgeon, indicate that the Veteran's cervical spine disability is secondary to his lumbar spine disability or to an in-service injury.  The Board finds that the diagnoses and opinions relate to an unestablished fact necessary to substantiate a claim for service connection for a cervical spine disability.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a cervical spine disability has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

Because the Board is granting the underlying claim for service connection in this case, the Board finds that it may proceed with the adjudication of the reopened claim for service connection on the merits without prejudice to the Veteran.  

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a); Fountain, 27 Vet. App. at 258.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in his favor, that the Veteran's service-connected lumbar spine disability caused or aggravated cervical spondylosis and stenosis.

The Veteran contends that in February 2016 Board hearing testimony that his cervical spine disability was caused or aggravated by his service-connected lumbar spine disability.  In support of his claim, he cited evidence from his private treating physicians, to include Dr. H.E. and Dr. A.C.  He stated that in a February 2016 letter, Dr. A.C. opined that lumbar spine malalignment is more than likely than not to have contributed to cervical spondylosis and stenosis. 

Private treatment records identify current diagnoses of cervical spondylosis and stenosis with anterior cervical fusion in May 2015.  A June 2013 opinion from a VA Nurse Practitioner, specializing in Neurology, an August 2015 opinion from Dr. H.E., the Veteran's private treating physician, and a February 2016 opinion from Dr. A.C., an Orthopedic Spine Surgeon, indicate that the Veteran's cervical spine disability is secondary to service or to a service-connected lumbar spine disability. 

A VA nurse practitioner identified current diagnoses of diffuse degenerative spine disease, cervical and lumbar spondylosis, and chronic radicular pain due to degenerative spine disease in a June 2013 letter.  She opined, based on a review of the Veteran's medical records, that it was as likely as not that the Veteran's current back and neck issues are related to an in-service injury.

August 2015 opinion from Dr. H.E., the Veteran's private treating physician at the Wayne State University Physician Group, Department of Neurology, shows that the Veteran is under his care, and that kyphosis in the lower back with disc disease contributed to the Veteran's currently diagnosed cervical stenosis, requiring surgical intervention for his neck.  

In a February 2016 private evaluation, Dr. A.C. indicated that he was in agreement with Dr. H.E., that the Veteran's lumbar injury caused lumbar spondylosis and sagittal malalignment leading to overall kyphosis.  He opined that this kyphosis and malalignment, more than likely than not, contributed to his cervical spondylosis and stenosis requiring surgical intervention.

The Board finds that the VA and private opinions in this case are probative, as they are based on first-hand knowledge of the Veteran's medical history and examination of the Veteran.  Moreover, Dr. H.E. and Dr. A.C. are physician specialists in neurology and orthopedic surgery, and their opinions are based on their own medical expertise, evaluations, and treatment of the Veteran.  Based on the competent, credible, and probative medical opinions of record, the Board finds that the Veteran's cervical spondylosis and stenosis is either caused  by his service-connected lumbar spine disability or directly related to his in-service injury.  Resolving reasonable doubt in his favor, service connection for cervical spondylosis and stenosis is warranted.


Withdrawal of the Appeal to Reopen Service connection for Sleep Apnea, Bilateral Peripheral Neuropathy of the Upper Extremities, and an Acquired Psychiatric Disorder, to Include Depression

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal to reopen service connection for sleep apnea, bilateral peripheral neuropathy of the upper extremities, and an acquired psychiatric disorder, to include depression, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to these issues and it they are dismissed.

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).   For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

In a July 2013 rating decision, the RO denied entitlement to a TDIU based on failure to provide requested evidence, specifically, a Veterans Application for Increased Compensation Based on Unemployabilty (VA Form 21-8940) requested in a February 2013 VCAA notice letter.  Because a TDIU has been considered as a part of the Veteran's claim for an increased initial rating for lumbar spine degenerative joint disease, and because the Board finds that SSA records provide adequate educational and employment history information which would have been included on the VA Form 21-8940, the Board finds that consideration of a TDIU is warranted.  Rice, 22 Vet. App. at 453. 

Pursuant to the rating decision above, the Board has granted an increased 50 percent rating for service-connected lumbar spine degenerative disc disease for the entire rating period.  The Veteran is additionally service-connected for left and right lower extremity radiculopathy, both rated at 10 percent disabling prior to July 19, 2012, and rated at 20 percent and 10 percent disabling thereafter.  Because disabilities resulting from a common etiology or a single accident will be considered as one disability, the Veteran's lumbar spine degenerative disc disease and radiculopathy will be considered as one disability for the purpose determining whether the Veteran has a single service-connected disability ratable at 60 percent or more for establishing basic entitlement to a TDIU.  38 C.F.R. § 4.16(a).  The Veteran's combined ratings for lumbar spine degenerative disc disease and radiculopathy, both prior to and from July 19, 2012, are at or above 60 percent.  For these reasons, the Board finds for the entire rating period, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The next step is to determine the Veteran is unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  During a February 2016 Board hearing, the Veteran testified that he had not worked since 2008 due to his back disability.  SSA records also show that the Veteran stopped working in July 2008 due to his back disability and other disabilities.  The Veteran reported that he had a 12th grade education, and prior to retiring, he worked as a sales man in an automotive/retail business or car dealership for 15 years.  

A March 2011 VA examination indicates that the Veteran retired in 2008 due to chronic neck and back pain.  The Veteran reported that he could no longer work due to severe pain.  

SSA records show that the Veteran was disabled with a primary diagnosis of discogenic and degenerative joint disease in the spine and with a secondary psychiatric diagnosis of affective disorder.  An April 2012 VA treatment report, associated with SSA medical records shows that the Veteran's treating physician stated that his employability was quite circumscribed due to lumbar spine pain and sleep problems.  
 
A July 2013 VA examiner opined, based on a review of the record and examination of the Veteran, that service-connected degenerative disc disease of the lumbar spine and radiculopathy in both lower extremities likely prevented gainful employment.  

A February 2016 evaluation completed by Dr. A.C. indicates that the Veteran was unable to work secondary to continued pain and disability associated with his service-connected lumbar and cervical spine disabilities.  

The Veteran's testimony and SSA records show that the Veteran has been unemployable for the entire rating period on appeal and VA and private medical opinions indicate that the Veteran is considered disabled solely due to his service-connected lumbar spine disability and associated radiculopathy.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that for the entire rating period, the Veteran is shown to be unemployable due to service-connected disabilities.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2015).  For these reasons and, the Board finds that a TDIU is warranted.


ORDER

For the entire appeal period, an increased 50 percent rating is granted for degenerative disc disease of the lumbar spine. 

Prior to July 19, 2012, an increased rating, in excess of 10 for left lower extremity radiculopathy, is denied.  

From July 19, 2012, an increased rating, in excess of 20 for left lower extremity radiculopathy, is denied. 

For the entire appeal period, an increased rating, in excess of 10 percent rating for right lower extremity radiculopathy is denied.

Service connection for cervical spondylosis and stenosis is granted. 

The appeal to reopen service connection for sleep apnea is dismissed.

The appeal to reopen service connection for bilateral upper extremity peripheral neuropathy is dismissed.

The appeal to reopen service connection for an acquired psychiatric disorder, to include depression, is dismissed.

A TDIU is granted for the entire rating period on appeal.


REMAND

The Board finds that a remand is required prior to adjudication of the claim for special monthly compensation based on the need for aid and attendance or housebound status.  As the issue was more recently raised by the evidence of record, the Veteran has not received VCAA notice as to what is needed to substantiate a claim for special monthly compensation.  Additionally, the Board finds that a remand for a VA examination is necessary to address the claim for special monthly compensation based on the need for aid and attendance or housebound status

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to special monthly compensation based on the need for aid and attendance or housebound status.

3.  The Veteran should be scheduled for a VA examination to address the claim of entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  The record should be made available to the examiner.

In the opinion, the VA examiner should specifically address whether the Veteran requires the aid and attendance of another individual to perform many of the activities of daily living solely because of or as the result of his service-connected disabilities, and whether is permanently housebound by reason of service-connected disability or disabilities.

3.  Thereafter, the AOJ should adjudicate the claim for special monthly compensation based on the need for aid and attendance or housebound status.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


